Edwards, Ch. J.
at a subsequent day, delivered the following opinion'The record is not satisfactory to shew that the entry of special bail first made, was not made by mistake, as to M’Gehee. The court below have so considered it, and properly corrected it during the same term. On the point of M’Gehee’s right to enter an appearance, the court formed no conclusive opinion : but if he had a right, it should have been by his personal appearance in court, and directing it so to be entered. '
Judge Trimble.-
— In cases where no bail is requir-pd, the act of assembly (b) authorises an attorney to enter an appearance for the defendant, after process is served. Perhaps in those cases an attorney might do it without the service of process. There is no such provision where bail is required. An appearance, where bail is required and process not served, should always be in person. If that were not the case, great dangers might be apprehended from unauthorised appearances. As M’Gehee did not thus enter his appearance, the inferior court decided right.
Judgment against Stafford affirmed.

ió A£ts of pb^°> j2o.’ ’